Citation Nr: 0321828	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  01-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  He died in June 2000 and the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted basic eligibility to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code and denied service connection for the 
cause of the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 (1999, 2002).

Because this case involved a situation where the veteran was 
not rated totally disabled for a continuous period of at 
least 10 years prior to death, or at least 5 years from the 
veteran's release from active duty, it was subject to a 
temporary stay.  See Nat'l Org. of Veterans' Advocates, Inc. 
v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).  The stay on "hypothetical entitlement" claims 
was recently lifted, although the stay on processing appeals 
relating to entitlement to DIC benefits under 38 U.S.C.A. 
§§ 1311(a)(2) and 1318 where a survivor seeks to reopen a 
claim that was finally decided during the veteran's lifetime 
on the grounds of new and material evidence is continued.  
See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
The appellant has not requested to reopen a finally decided 
claim and, therefore, is no longer subject to a stay.  



REMAND

In this case, the appellant maintains that the veteran was 
entitled to a total evaluation for more than 10 years because 
his total evaluation was wrongfully reduced in January 1983.  
A review of the record reveals that the appellant's 
representative contends that there was clear and unmistakable 
error (CUE) in the RO's January 1983 decision reducing the 
veteran's rating for schizophrenia from 100 percent to 70 
percent.  In particular, the appellant's representative 
maintains that the reduction was improper and was made 
without consideration of 38 C.F.R. §§ 3.343 and 3.344 (2002) 
and as such was invalid.  Cf. Sorakubo v. Principi, 16 Vet. 
App. 120 (2002).  In essence, the argument is that, because 
the May 1984 Board decision did not consider whether the 
reduction of the veteran's 100 percent disability rating to 
70 percent was proper, it could not have subsumed the 1983 RO 
decision regarding this issue.  

Further, the appellant's representative argues that, since 
the Board's decision was not issued until May 1984, the Board 
lacked authority to affirm the 70 percent rating as the 100 
percent rating had been in effect for a period of more than 
20 years (from 1963 to 1983) and, therefore, was protected 
from reduction by 38 U.S.C.A. § 110 (2002) and 38 C.F.R. 
§ 3.951 (2002).  The Board finds that the appellant's CUE 
claim is inextricably intertwined with the DIC issue 
currently on appeal.  It would, therefore, be premature and 
prejudicial for the Board to consider the DIC issue at this 
time.

The United States Court of Appeals for Veterans Claims 
(Court) has held that all issues "inextricably intertwined" 
with the issue(s) certified for appeal, are to be identified 
and developed before appellate review.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  As the issue of CUE 
in the January 1983 rating decision is "inextricably 
intertwined" with the DIC issue currently on appeal, the 
case must be remanded to the RO in accordance with the 
holding in Harris.  Id.  

Moreover, the Board observes that, during the pendency of the 
appeal, the Veterans Claims Assistance Act (VCAA) was enacted 
and became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate her claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

Initially, the Board notes that it is unclear whether the 
appellant wants to pursue an appeal with regard to a claim 
for service connection for the cause of the veteran's death.  
To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. 
§§ 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2002); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In a VA Form 9 dated May 14, 2001, the appellant claims 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 and 
subsequent statements from her representative address only 
the issue of entitlement to DIC benefits.  On remand, the RO 
should clarify whether the appellant wants to continue her 
appeal with regard to service connection for cause of the 
veteran's death.  If not, the appellant or her representative 
may withdraw the appeal.  See 38 C.F.R. §§ 20.202, 20.204(b) 
(2002).

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

The RO has provided the appellant with the regulations 
implementing the VCAA.  But the RO will need to provide her 
with specific information concerning what additional 
information she needs to submit to establish entitlement to 
service connection for cause of the veteran's death (assuming 
the appeal is not withdrawn) and to DIC benefits and what 
information VA will attempt to obtain as required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The RO must provide the appellant with such 
information, as required by law.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a)).  

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice provisions of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, for 
the above reasons, a remand to the RO is required.

In compliance with the VCAA and the holding in Harris, the 
Board finds that the case must be REMANDED to the RO for the 
following:

1.  The RO should adjudicate the 
appellant's claim of CUE in the January 
1983 rating decision, to include the 
question of whether it was proper to 
reduce the veteran's rating for 
schizophrenia from 100 percent to 70 
percent.  If the RO determines that the 
reduction was proper and the January 1983 
rating decision did not contain CUE, then 
the RO should discuss whether the 100 
percent rating was in effect for 20 years 
and whether that rating was protected 
under 38 C.F.R. § 3.951, to include the 
proper calculation of the effective date 
of the actual reduction.  

2.  If the CUE claim is denied, the RO 
should provide the appellant with notice 
of her appellate rights.  Following 
receipt of a timely notice of 
disagreement, the RO should furnish the 
appellant and her representative with a 
statement of the case containing the 
pertinent law and regulations, to include 
38 C.F.R. §§ 3.343 and 3.344, and clearly 
setting forth the reasons for the 
decision.  The appellant should be 
apprised of her right to submit a 
substantive appeal and to have her claim 
reviewed by the Board.  The RO should 
allow the appellant and her 
representative the requisite period of 
time for a response.  If the appellant 
files a timely substantive appeal 
concerning the CUE issue, the RO should 
then certify that issue for appellate 
consideration.  If the appellant does not 
perfect a timely appeal to the CUE issue, 
the RO should return the case to the 
Board for further appellate consideration 
after completion of the following 
actions.

3.  The RO should contact the appellant 
and her representative to clarify whether 
she wishes to continue to pursue her 
appeal on the issue of entitlement to 
service connection for the cause of the 
veteran's death.  

4.  The RO must review the entire file 
and ensure for any issue(s) remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and 38 
C.F.R. § 3.159 (Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)) is fully 
complied with and satisfied.  The claims 
file must include documentation that the 
RO has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.

5.  If the CUE claim is granted, after 
completion of the above, the RO should 
readjudicate the appellant's claim(s), 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




